2820 Selwyn Avenue. Suite 400, Charlotte, North Carolina 28209 • Phone 704.523.7777 • Fax 704.523.7780 • www.BrayLong.com



                                                                                                           William P. Bray *
                                                                                                           Jeffrey A. Long *t
                                                                                                     Brendan G. Dillashaw
                                                                                                      Charles J. Bridgmon *
BRAY & LONG, PLJLC                                                                                       Simon J. O'Brien
AT                  AT   LAW
                                                                                                          Carly M. Couch
                                                                                                  * Also licensed in South Carolina
                                                                                                  t NC Superior Court Mediator &
                                                                                                    Certified SC Circuit Court Mediator

          May 7,2021


          VIA US MAIL
          Mecklenburg County Courthouse
          Clerk of Court — Civil Division
          Post Office Box 37971
          Charlotte, North Carolina 28237-7971

                   Re:   Heathrow on Harris Homeowner's Association v. Westfiled Insurance Co.
                         Mecklenburg County Case No. 21-C VS-

          Dear Sir or Madam:

                  Enclosed please find an original and a copy of a Civil Summons and Complaint for filing
          in the above-referenced matter. Also enclosed is a check in the amount of $200.00 for the filing
          fee. Please file the originals with the court and return the file-stamped copies in the enclosed self-
          addressed, stamped envelope.

                 Thank you for your assistance with this matter, and please do not hesitate to contact me
          with any questions or concerns.


          Sincerely,


                             (1.           QRVkGA
                  G. Rt bertson
          Certified Paralegal


          Encl.




                                                                                                      A




                  Case 3:21-cv-00299-RJC-DCK Document 1-1 Filed 06/23/21 Page 1 of 7
                                                                                                                  it> File No.
  STATE OF NORTH CAROLINA
                   MECKLENBURG                                                                                               In The General Court Of Justice
                                                       County
                                                                                                                       2 District    2 Superior Court Division
Name Of Plaintiff
HEATHROW ON HARRIS HOMEOWNERS ASSOCIATION
Address
                                                                                                              CIVIL SUMMONS
c/o Bray & Long, PLLC, 2820 Selwyn Avenue, Suite 400
                                                                                        _        13 ALIAS AND PLUR1ES SUMMONS (ASSESS FEE)
City, State, Zip
Charlotte                                                      NC            28209
                                      VERSUS                                                                                                    G.S. 1A-1, Rules 3 and 4
Name Of Defendant(s)                                                                        Date Original Summons Issued
WESTFIELD INSURANCE COMPANY
                                                                                            Date(s) Subsequent Summons(es) Issued




 To Each Of The Defendant(s) Named Below:
Name And Address Of Defendant                                                               Name And Address Of Defendant 2
Westfield Insurance Company
c/o Mike Causey, NC Commissioner of Insurance
Albemarle Building, 325 N. Salisbury Street
Raleigh                                     NC                             27603-5926
                    IMPORTANT! You have been sued! These papers are legal documents, DO NOT throw these papers out!
                    You have to respond within 30 days. You may want to talk with a lawyer about your case as soon as
                    possible, and, if needed, speak with someone who reads English and can translate these papers!
                    ¡IMPORTANTE! ¡Se ha entablado un proceso civil en su contra! Estos papeles son documentos legales.
                    ¡NO TIRE estos papeles!
                    Tiene que contestar a más tardar en 30 días. ¡Puede querer consultar con un abogado lo antes posible
                    acerca de su caso y, de ser necesario, hablar con alguien que lea inglés y que pueda traducir estos
                    documentos!
 A Civil Action Has Been Commenced Against You!
 You are notified to appear and answer the complaint of the plaintiff as follows:
 1. Serve a copy of your written answer to the complaint upon the plaintiff or plaintiff's attorney within thirty (30) days after you have been
    served. You may serve your answer by delivering a copy to the plaintiff or by mailing it to the plaintiff's last known address, and
 2. File the original of the written answer with the Clerk of Superior Court of the county named above.
 If you fail to answer the complaint, the plaintiff will apply to the Court for the relief demanded in the complaint.
Name And Address Of Plaintiff's Attorney (if none, Address Of Plaintiff)                    Date Issued                          Time
Jeffrey A. Long                                                                                                                                    D AM EJ PM
Bray & Long, PLLC                                                                           Signature

2820 Selwyn Avenue, Suite 400
Charlotte                                                      NC            28209             3 Deputy CSC 3 Assistant csc              3 Clerk Of Superior Court

                                                                                            Date Of Endorsement                  Time
3 ENDORSEMENT (ASSESS            FEE)                                                                                                              3 AM EJ PM
    This Summons was originally issued on the date indicated                                Signature
    above and returned not served. At the request of the plaintiff,
    the time within which this Summons must be served is
    extended sixty (60) days.                                                                  E Deputy CSC           El Assistant CSC   Ell Clerk Of Superior Court


NOTE TO PARTIES:             Many counties have MANDATORY ARBITRATION programs in which most cases where the amount in controversy is $25,000 or
                             less are heard by an arbitrator before a trial. The parties will be notified if this case is assigned for mandatory arbitration, and, if
                             so, what procedure is to be followed.

                                                                                     (Over)
 AOC-CV-100, Rev. 4/18
 CD2018 Administrative Office of the Courts

                    Case 3:21-cv-00299-RJC-DCK Document 1-1 Filed 06/23/21 Page 2 of 7
 STATE OF NORTH CAROLINA                                IN THE GENERAL COURT OF JUSTICE
                                                            SUPERIOR COURT DIVISION
 COUNTY OF MECKLENBURG                                            21 -CVS-

 HEATHROW ON HARRIS HOMEOWNER' S
 ASSOCIATION, a North Carolina corporation,

            Plaintiff,                                                COMPLAINT
                                                                  [Jury Trial Demanded]
 v.

 WESTFIELD INSURANCE COMPANY,

            Defendant.

       Plaintiff Heathrow on Harris Homeowner's Association, complaining of Defendant
Westfield Insurance Company, alleges and says as follows:

                              PARTIES, JURISDICTION and VENUE

        1.      Heathrow on Harris Homeowners Association ("Plaintiff") is a North Carolina non-
profit corporation with its principal place of business in Mecklenburg County, North Carolina.

        2.     Upon information and belief, Defendant Westfield Insurance Company
("Defendant") is a corporation organized under the laws of the State of Ohio; is authorized to
conduct business in the State of North Carolina; and conducts substantial business activity in the
State of North Carolina.

       3.         Venue is proper in Mecklenburg County.

       4.         This Court has jurisdiction over the parties and the subject matter hereto.

       5.         The amount in controversy exceeds $25,000.00.

                                     FACTUAL BACKGROUND

       6.   Plaintiff is the owner of certain common elements and limited common elements
in the condominium development commonly referred to as "Heathrow On Harris" ("the
Property").

       7.      Upon information and belief, Defendant is primarily in the business of issuing
insurance policies, including policies protecting against damage and loss to real property.

       8.         Defendant issued Policy No. TRA 4 299 726 to Plaintiff ("the Policy").




                                                    1
      Case 3:21-cv-00299-RJC-DCK Document 1-1 Filed 06/23/21 Page 3 of 7
        9.      Under the express, unambiguous terms of the Policy, Defendant agreed to insure
Plaintiff against physical damage to the Property.

        10.     The broad scope of the Policy covers and includes adverse weather events,
including hail and wind damage.

       11.     On or about July 20, 2018, Plaintiff suffered a "covered loss" as defined under the
terms of the Policy.

        12.    Specifically, Plaintiff, by and through its agents, reported "widespread hail
damage" throughout the Property, including damage that resulted in water intruding into a
residence on the Property. ("the Initial Claim")

        13.     Defendant responded and paid for repairs associated with the Initial Claim.

         14.    Based upon the damage covered in the Initial Claim, Plaintiff retained a third party
to conduct a thorough inspection of the Property, wherein it was discovered that other common
elements and/or limited common elements throughout the Property exhibited hail damage similar
to that discovered in the Initial Claim.

       15.     Damage throughout the Property included, without limitation, hail or "pock" marks
on roofs, loss of shingle granules, exposed shingle mat, and indentation of bitumen mat ("the
Second Claim").

       16.      The "damage" described by the Second Claim, and for which Plaintiff seeks
coverage, is a covered loss per the Policy.

        17.      Plaintiff is informed, believes, and therefore alleges that the Policy does not exclude
"cosmetic or latent" damage. Further, the Policy does not include the endorsement form CP 10 36
10 12, "Limitations on coverage for Roof Surface" typical of policies that exclude "cosmetic or
latent" defects.

        18.     The type of damage at issue in the Second Claim is not subject to any exclusion or
limitation set forth in the Policy.

        19.    Plaintiff has complied with all the terms and conditions of the Policy.

        20.     Moreover, Plaintiff, by and through its agents, has provided ample evidence that
Defendant's efforts to deny the Second Claim are contrary to the objective facts, including without
limitation: hail impact damage to soft metals; latent damage to various elevations throughout the
Property; and proof of adverse weather events capable of damaging hail.




                                                   2

       Case 3:21-cv-00299-RJC-DCK Document 1-1 Filed 06/23/21 Page 4 of 7
        21.    For instance, and not by way of limitation, when Plaintiff has demonstrated
evidence of "cosmetic or latent damage," Defendant has refused coverage and contended there
exists no evidence of damage. When Defendant is then confronted with objective evidence of
"latent or cosmetic" damage, Defendant argues that no meteorological event in the area of the
Property was recorded; therefore, the apparent damage is not a covered claim.

        22.     Additionally, Defendant has refused coverage for the Second Claim based on an
"investigation" of the Property; however, a careful review of the alleged investigation reveals that
Defendant's agent merely examined a small fraction (i.e., one square foot) of the thousands of
square feet of roofing at the Property.

        23.     Plaintiff is informed, believes, and therefore alleges that Defendant's limited
inspection of the Property is indicative of Defendant's desire to actively avoid a thorough
inspection of the Second Claim.

       24.     In sum, Defendant keeps "moving the goalposts" on Plaintiff to avoid paying for
the covered loss.

       25.     Despite the foregoing, Defendant refuses to accept the Second Claim for payment
under the terms of the Policy.

                                 FIRST CAUSE OF ACTION
                                    (Breach of Contract)

        26.     The preceding paragraphs are re-alleged and incorporated by reference as if fully
set forth herein.

       27.     The Policy is a contract entered into for good and valuable consideration.

       28.     Plaintiff has complied with the terms of the Policy.

      29.     Defendant has failed and refused to abide by the terms of the Policy; to wit,
Defendant has failed to accept coverage for a "covered loss" (as defined in the Policy).

       30.     Defendant's conduct constitutes a breach of the Policy.

      31.     As a result of Defendant's breach, Plaintiff is entitled to recover damages in an
amount to be proven at trial but believed to be at least $25,000.00.

                                SECOND CAUSE OF ACTION
                                   (Declaratory Judgment)

        32.     The preceding paragraphs are re-alleged and incorporated by reference as if fully
set forth herein.




                                                 3

      Case 3:21-cv-00299-RJC-DCK Document 1-1 Filed 06/23/21 Page 5 of 7
        33.    The Policy is a writing capable of interpretation and declaration of certain rights,
duties, and obligations that arise therefrom.

         34.     Plaintiff construes the Policy to compel Defendant to cover the Second Claim — as
it did the initial Claim — and pay for the repair and/or replacement of certain common elements
and/or limited common elements throughout the Property.

        35.     Defendant refuses to accept liability for the Second Claim and apparently contends
it has no obligation to do so under the terms of the Policy.

       36.     A real, actual dispute exists as to the parties' relative rights, duties, and obligations
for which this Court has jurisdiction per N.C.G.S. §1-253 et seq.

      37.     Plaintiff seeks a declaration that the Second Claim is covered by the Policy and
Defendant is liable to pay for the damage, replacement, and/or repair required to remedy the
Second Claim.

                                 THIRD CAUSE OF ACTION
                        (Unfair Claims Practices/Unfair Trade Practices)

         38.    The preceding paragraphs are re-alleged and incorporated by reference as if fully
set forth herein.

       39.     Plaintiff has complied with all conditions of the Policy.

       40.     Defendant, on the other hand, has failed to exercise good faith in its efforts to
evaluate the Second Claim; to wit, Defendant has:

               a. Failed to adopt and implement reasonable standards for the prompt
                  investigation of Plaintiffs claim;

               b. Not acted in good faith to effectuate prompt, fair, and equitable settlement of
                  Plaintiffs claim; and

               c. Misrepresented insurance policy provisions relating to coverage of Plaintiffs
                  claim.

       41.     Defendant's conduct is "an unfair or deceptive act or practice in the business of
insurance" as defined by N.C.G.S. § § 75-1.1 et seq. and 58-63-10.

       42.     Defendant's conduct, as descried in greater detail herein, violates N.C.G.S. § 58-
63-15(11).

       43.     Plaintiff is entitled to recover treble damages and attorney's fees per N.C.G.S. §75-
16 and 16.1, respectively.



                                                   4

       Case 3:21-cv-00299-RJC-DCK Document 1-1 Filed 06/23/21 Page 6 of 7
                                      PRAYER FOR RELIEF

        WHEREFORE Plaintiff Heathrow on Harris Homeowner's Association prays the Court
for the following:

       1.        Award Plaintiff damages for Defendant's breach of contract in an amount to be
proven at trial, but believed to be at least $25,000.00;

          2.     Declare Plaintiffs rights under the Policy as construed by Plaintiff as set forth
herein;

        3.     Award Plaintiff damages for Defendant's unfair trade/claims practices in an amount
to be proven at trial, but believed to be at least $25,000.00;

        4.    Award Plaintiff treble damages and attorney's fees per N.C.G.S. § 75-16 and 16.1,
respectively;

          5.     Tax all costs of this action against Defendant;

          6.     Any and all other relief the Court deems just and proper; and

        7.    A trial by jury on all issues so triable per Rule 38 of the North Carolina Rules of
Civil Procedure.

          This the     day of May, 2021.


                                               B1              'G, PLLC




                                               Jeffrey A. (DITri"
                                               N.C. Bar o.      ,r5
                                               Charles J. i      on
                                               N. C. Bar o 37887
                                               2820 Sel y Avenue, Suite 400
                                               Charlotte I orth Carolina 28209
                                               704-523- 777 Telephone
                                               704-523-7780 Facsimile
                                               jlong@braylong.com
                                               cbridgmon@braylong.com
                                               Attorneys for Plaintiff


                                                    5

      Case 3:21-cv-00299-RJC-DCK Document 1-1 Filed 06/23/21 Page 7 of 7
